Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 9-11, drawn to a chimeric peptide comprising a first the peptide selected from SEO ID NOS: 2-11. 22-33. 46. 47. 50 and 51 operably linked to a second heterologous peptide having an amino acid sequence that is at least 80% identical to a Woodchuck Hepatitis core Antigen protein (WHcAg) comprising an amino acid sequence of SEQ ID NO: 1 or a functional fragment thereof.

Group 2, claims 13, 16-18, 27-28 drawn to a polynucleotide comprising a nucleotide sequence encoding the chimeric peptide of claim 9.

Group 3, claims 19-20, 22-24, 29-30, drawn to a virus like particle (VLP) comprising the chimeric peptide of claim 9.

Group 4, claims 34, 36, 40, 42, drawn to a method of producing an immune response to a Zika virus in a subject, comprising administering to the subject an effective amount of the antigenic composition of claim 23, thereby producing an immune response to a Zika virus in the subject.



The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following cited reasons:

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Galarza et al. “Galarza” (WO2016/210127) teaches an isolated peptide comprising or consisting of an amino acid sequence (para [0015] 'a flavivirus (e.g., dengue, Zika, yellow fever, Japanese encephalitis, tick-borne encephalitis, hepatitis C and/or West Nile virus) virus-like particle (VLP) comprising at least one flavivirus structural protein and at least one non- structural flavivirus protein...amino acid sequence'), yet does not specifically teach said amino acid sequence is at least 80% identical to SEQ ID NO: 2. However, Galarza teaches the isolated peptide comprising Zika virus antigenic epitopes (Abstract - 'Described herein are flavivirus virus-like particles (VLPs) that display on their surfaces antigenic flavivirus proteins.'; para [0003] - 'The present invention relates to compositions comprising flavivirus (e.g., dengue or Zika) and/or alphavirus (e.g., chikungunya) virus-like particles (VLPs) and to methods of making and using these VLPs, including the creation and production of virus-like particle (VLP) based vaccines (e.g., for dengue, Zika, and/or chikungunya) as well as its use for diagnostic and therapeutic indications.’; para [0173] - 'We implemented our flavivivirus virus-like particle (VLP) vaccine platform technology to create immunoprotective counter measures against Zika....The strategy to create flavivirus VLPs, and as an example Zika, is based on the simultaneous expression in mammalian cells of the structural proteins CprME together with a modified complex of the non-structural protein NS2B/NS3 protease to maximize assembly and production.’; para [0174] - 'These polypeptides suffice for the efficient self-assembly and release of particles into culture media.').  A0A1D8GUV4 teaches a Zika virus (strain Mr 766) (ZIKV) polyprotein sequence with 100% identity to claimed SEQ ID NO:2 (sequence of A0A1D8GUV4 aa 293-428 has 100% identity to claimed SEQ ID NO:2). Since A0A1D8GUV4 teaches a Zika virus protein sequence that is 100% identical to SEQ ID NO: 2, it would have been obvious to one of ordinary skill in the art that the sequence of A0A1D8GUV4 could be used in the composition of Galarza.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to elicit a protective anti-Zika response.  In light of Galarza in view of Uniprot submission A0A1D8GUV4, the composition of the present invention is disclosed in the teachings of the art; therefore, there is no special technical feature uniting the claimed inventions.


The species election requirement applies to whichever group is elected by Applicant.
The species are as follows: 
Claim 9 drawn to a chimeric peptide comprising a first the peptide selected from SEO ID NOS: 2-11, 22-33, 46, 47, 50 and 51 operably linked to a second heterologous peptide having an amino acid sequence that is at least 80% identical to a Woodchuck Hepatitis core Antigen protein (WHcAg) comprising an amino acid sequence of SEQ ID NO: 1 or a functional fragment thereof.  Applicant must elect one SEQ ID NO.
The species lack unity because they are not coextensive with each other. The species are drawn to proteins and antigens, having biological functions and activities that are not a single general inventive concept.  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(a) An international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
(b) An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

(c) If an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present.

(e) The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.  Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648